        Case 4:18-cv-00342-KGB Document 150 Filed 09/01/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

DONNA CAVE, et al.,                             )
                  Plaintiffs,                   )
                                                )
EUGENE LEVY, et al.,                            )
                  Consolidated Plaintiffs       )          Case No. 4:18-cv-00342-KGB
                                                )
THE SATANIC TEMPLE, et al.,                     )
               Intervenors,                     )
                                                )
      v.                                        )
                                                )
JOHN THURSTON, Arkansas Secretary               )
of State, in his official capacity,             )
                         Defendant.             )

               MOTION FOR LEAVE TO FILE A PROTECTIVE ORDER
                       AT THE SHOW-CAUSE HEARING

       The American Heritage and History Foundation (“AHHF”) is not a party to this case. Nor

has it been served with a third-party subpoena. This Court has, however, permitted its limited

participation already as to discovery [Doc. #133]. And this Court has invited AHHF to assert a

constitutional privilege if it believes one pertains [Doc. #116 at 15]. AHHF’s president, Senator

Jason Rapert, has been served with a third-party subpoena seeking documents in his possession

because of his position with AHHF. Because those documents properly belong to the organization,

and thus the First Amendment privilege protecting them properly belongs to the organization,

AHHF asks this Court for permission to file the attached proposed motion to protect those

documents from discovery.

       A motion to quash or modify a subpoena may be made when the challenger has “a personal

right or privilege with respect to the subject matter requested in the subpoena.” Crain v. Crain,

No. 2:20-CV-2038, 2021 U.S. Dist. LEXIS 40368, at *5 (W.D. Ark. Mar. 1, 2021) (quoting




                                               1
         Case 4:18-cv-00342-KGB Document 150 Filed 09/01/21 Page 2 of 3




Mayhall v. Berman & Rabin, P.A., 2013 WL 4496279, at *3 (E.D. Mo. Aug. 21, 2013)). Courts

consistently recognize that organizations have a personal right or privilege with respect to their

private records and may object to subpoenas seeking their private associational information from

third parties. Pollard v. Roberts, 283 F. Supp. 248, 256 (E.D. Ark. 1968) (three-judge court), aff’d

per curiam, 393 U.S. 14 (1968) (records sought from bank); Int’l Longshoremen’s Asso. v.

Waterfront Com. of N.Y. Harbor, 667 F.2d 267, 271 (2d Cir. 1981) (records sought from payroll

company); In re Grand Jury Proceeding, 842 F.2d 1229, 1234 (11th Cir. 1988) (records sought

from financial services provider). See Cal. Bankers Ass’n v. Shultz, 416 U.S. 21, 55 (1974) (records

from bank); Trump v. Deutsche Bank AG, 943 F.3d 627, 635 (2d Cir. 2019) (records from bank),

overruled on other grounds, 140 S. Ct. 2019 (2020). As the D.C. Circuit properly recognized, “If

the forced disclosure of the information concerning contributors to and membership in the

appellant association violates its First Amendment rights, then it is too clearly an aggrieved person

when a third person is under compulsion by the defendants to disclose this information to warrant

discussion.” United States Servicemen’s Fund v. Eastland, 488 F.2d 1252, 1261 (D.C. Cir. 1973),

overruled on other grounds, 421 U.S. 491 (1975). Because AHHF is aggrieved if a third person,

here Senator Rapert, is forced to turn over its private documents through a discovery order, it

moves the Court for leave to file the attached motion for a protective order.

                                              Respectfully submitted,

                                              By /s/ Travis W. Story
                                              Travis W. Story, AR Bar No.: 2008274
                                              travis@storylawfirm.com
                                              Gregory F. Payne, AR Bar No.: 2017008
                                              greg@storylawfirm.com
                                              Story Law Firm. PLLC
                                              3608 Steele Blvd., Suite 105
                                              Fayetteville, AR 72703
                                              (479) 443-3700




                                                 2
        Case 4:18-cv-00342-KGB Document 150 Filed 09/01/21 Page 3 of 3




                                            And

                                            Brian K. Kelsey
                                            Daniel R. Suhr
                                            Liberty Justice Center
                                            141 W. Jackson Blvd., Suite 1065
                                            Chicago, Illinois 60604
                                            bkelsey@libertyjusticecenter.org
                                            dsuhr@libertyjusticecenter.org
                                            Pro Hac Vice motion filed concurrently

                                            Attorneys for non-party AHHF


                               CERTIFICATE OF SERVICE

       I hereby certify that on September 1, 2021, a true and correct copy of the foregoing
Response to Motion for Order to Show Cause is being served upon the following counsel of
record via the Court’s e-filing system.


                                             /s/ Travis W. Story
                                                Travis W. Story




                                               3
